Napton, Judge,
delivered tbe dissenting opinion.
I do not concur in this opinion. As the creditor had a right under the statute to sue both principal and surety, and did so, and the process against the principal was returned “non est,” the plaintiff had a right to dismiss as to the one not served, and take his judgment against the defendant served. He had prosecuted with due diligence and according to law. He might have continued until the next term, if he desired a judgment against the party not served, but he was not obliged to do so. Before the next term the surety might fail, and thus he would lose his debt.